PER CURIAM.
[¶ 1] On January 8, 2004, an Application for Order of Interim Suspension of Richard C. Wilkes, a member of the bar of North Dakota, was filed under N.D.R. Lawyer Discipl. 3.4. Wilkes was admitted to practice in the courts of North Dakota on September 22, 1976, and is currently licensed.
[¶ 2] The Application asserts that Wilkes improperly took $ 425,307 from two *615estates beginning in early 2001. The Application is supported by information provided by the affidavit of Michael Cameron, Special Agent, IRS-CI.
[¶ 3] Disciplinary Counsel asserts that the information provided is sufficient to implicate Rule 1.15(a), Safekeeping Property, N.D.R. Prof. Conduct, which provides that a lawyer shall hold property of clients or third persons in a lawyer’s possession in connection with representation separate from the lawyer’s own property. The evidence further implicates .Standard 4.11, Failure to Preserve the Client’s Property, N.D. Stds. Imposing Lawyer Sanctions, which provides that absent aggravating or mitigating circumstances disbarment is generally appropriate when a lawyer knowingly converts client property and causes injury or potential injury to a client. The Court considered the matter, and
[¶ 4] ORDERED, under N.D.R. Lawyer Discipl. 3.4(B), Richard C. Wilkes’ license to practice law in North Dakota is SUSPENDED effective immediately and until further order of this Court.
[¶ 5] FURTHER ORDERED, that Disciplinary Counsel apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4.
[¶ 6] FURTHER ORDERED, that Richard C. Wilkes comply with N.D.R. Lawyer Discipl. 6.3.
[¶ 7] GERALD W. VANDE WALLE, C.J., and CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DALE V. SANDSTROM, and WILLIAM A. NEUMANN, JJ., concur.